DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In the amendment filed 12/28/2021, claims 1, 4, 6, 9, 11, 13, 15, and 18 have been amended. The currently pending claims considered below are claim 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Alber et al. (US Publication 2014/0146648 A1) and Rajagopalan et al. (US Publication 2016/0260187 A1) teach analogous art to the instant application, that of managing and monitoring a system. Alber specifically teaches a system to monitor and analyze drive library health to generate alerts. Rajagopalan more specifically teaches identifying suggested actions in response to triggering events associated with digital assets. However, after careful consideration of the claim amendments and response (pages 2-11) filed 12/28/2021 and the IDS form filed 12/28/2021, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Alber in view of Rajagopalan teaching dynamically improving drive health across systems by performing suggested actions in response to generated triggering alers associated with 
The feature of identifying a workflow to reduce security risk is disclosed in claim 1, that recites “identify a recommendation to reduce the security risk associated with the at least one storage management cell; compare data associated with a plurality of workflows, wherein the data identifies one or more issues to be resolved by each of the plurality of workflows; identify, based on the comparison, a workflow of the plurality of workflows, that when executed by a computing device, causes the reduction in the security risk for the at least one storage management cell;”, and similarly in claims 9 and 18. Consequently, independent claims 1, 9, and 18 and dependent claims 2-8, 10-17, and 19-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aylett (US Publication 2019/0042641 A1)
Aylett (US Publication 2019/0042782 A1)
Chauhan (US Patent 9,363,149 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168